Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is in response to the amendments filed on July 12, 2022 which claims 1-22 are pending, of which claims 3 and 19 were canceled, and claims 1, 7-9, 16, 17, and 20 were amended.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “the first thickness of the first zone is different from the second thickness of the second zone, and wherein based at least in part on the first thickness of the first zone being different than the second thickness of the second zone, the first thermal resistance of the first zone is different from the second thermal resistance of the second zone” in last 5 lines of the claim. It is unclear what metes and bounds the term “different” encompasses, therefore making claim 1 indefinite. What makes the thicknesses and thermal resistances different? Is the difference quantifiable? Examiner assumes it’s the number of wales within each zone that makes them “different”.
Claim 17 states “the first thickness of the first zone is different from the second thickness of the second zone, and wherein based at least in part on the first thickness of the first zone being different than the second thickness of the second zone, the first thermal resistance of the first zone is different from the second thermal resistance of the second zone” in last 6 lines of the claim. It is unclear what metes and bounds the term “different” encompasses, therefore making claim 17 indefinite. What makes the thicknesses and thermal resistances different? Is the difference quantifiable? Examiner assumes it’s the number of wales within each zone that makes them “different”.
Claims 2, 4-8, 18, and 20-22 are rejected for depending directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9-15, 17, 18, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz et al. “Diaz” (US PG Pub. 2021/0062379), as best understood.
Regarding claim 1, Diaz discloses a knitted component having a knit back side (see annotated Fig. 16 below) and a knit front side (see annotated Fig. 16 below) opposite the knit back side, the knitted component comprising: 
a first zone (see annotated Fig. 13 below) having a first thermal resistance (Par. 0033, examiner notes one of ordinary skill in the art would recognize nylon, polyester, and Spandex are all “thermal resistant” to a degree) and a first ridge-forming band of knit courses (see annotated Fig. 16 below, Par. 0032, examiner notes “ridges” are created by missed stitches within elements 232 and 234 in Fig. 17) defining a first thickness (57, Fig. 16) measured from the knit front side to a first peak of a first ridge that extends from the knit back side and that is formed by the first ridge-forming band of knit courses (Par. 0028, see annotated Fig. 16 below), the first ridge-forming band of knit courses comprising: 
a first knit course (see annotated Fig. 13 below); 
a separate second knit course (see annotated Fig. 13 below); 
a first number of intermediary knit courses positioned between the first knit course and the separate second knit course (examiner notes as shown in Fig. 13); and  
a first plurality of held stitches (see annotated Fig. 13 below) held between the first knit course and the separate second knit course and extending over the first number of intermediary knit courses (examiner notes as shown in Fig. 13), wherein a first tension of the first plurality of held stitches pulls the first knit course toward the separate second knit course (“held stitches pulls…course” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), thereby forming a first corrugated structure (Par. 0028 and 0032, examiner notes “nodes” form “corrugated structures” since peaks and valleys are shown in Fig. 15-16) extending from the knit back side; and 
a second zone (see annotated Fig. 13 below) having a second thermal resistance (Par. 0033, examiner notes one of ordinary skill in the art would recognize nylon, polyester, and Spandex are all “thermal resistant” to a degree) and a second ridge- forming band of knit courses defining a second thickness (57) measured from the knit front side to a second peak of a second ridge that extends from the knit back side and that is formed by the second ridge-forming band of knit courses (Par. 0028, see annotated Fig. 16 below), the second ridge-forming band of knit courses comprising:  
a third knit course (see annotated Fig. 13 below); 
a separate fourth knit course (see annotated Fig. 13 below); 
a second number of intermediary knit courses positioned between the third knit course and the separate fourth knit course (examiner notes as shown in Fig. 13); and 
a second plurality of held stitches (126 and 128) held between the third knit course and the separate fourth knit course and extending over the second number intermediary knit courses (examiner notes as shown in Fig. 13), wherein a second tension of the second plurality of held stitches pulls the third knit course toward the separate fourth knit course (“held stitches pulls…course” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), thereby forming a second corrugated structure extending from the knit back side (Par. 0032, Fig. 15-16) ,
a groove-forming band of knit courses (see annotated Fig. 13 below) comprising two or more consecutively interloped knit courses located between the first ridge-forming band of knit courses and the second ridge forming band of knit courses (as shown in annotated Fig. 13 below), the groove-forming band of knit courses connecting the separate second knit course of the first ridge- forming band of knit courses with the third knit course of the second ridge-forming band of knit courses (as shown in annotated Fig. 13 below), wherein the first thickness of the first zone is different from the second thickness of the second zone (examiner notes the first and second thickness are different from each other because more wales are included within the annotated first zone, since applicant has not defined limits to each zone), and wherein based at least in part on the first thickness of the first zone being different than the second thickness of the second zone, the first thermal resistance of the first zone is different from the second thermal resistance of the second zone (one of ordinary skill in the art would recognize the thermal resistances would be different because more wales are shown within the annotated first zone). 


    PNG
    media_image1.png
    896
    829
    media_image1.png
    Greyscale
Fig. 13 – Examiner Annotated


    PNG
    media_image2.png
    224
    847
    media_image2.png
    Greyscale

Fig. 16 – Examiner Annotated

    PNG
    media_image3.png
    703
    609
    media_image3.png
    Greyscale

Fig. 17 – Examiner Annotated
 
Regarding claim 2, Diaz discloses the first corrugated structure and the second corrugated structure are formed with a single jersey knit structure (Par. 0030, examiner notes as shown in Fig. 17).  

Regarding claim 4, Diaz discloses the first number of intermediary knit courses and the second number of intermediary knit courses are both in a range of about 5 knit courses to about 25 knit courses (examiner notes Fig. 13 shows 11 courses for the “intermediary knit courses” in the “second zone” and 12 courses in the “intermediary knit courses” in the “first zone”).  

Regarding claim 6, Diaz discloses the first number of intermediary knit courses is in a range of about 13 knit courses to about 19 knit courses (examiner notes because of the term “about” the first number of intermediary knit courses, Is shown being “about” 13 knit course in annotated Fig. 13 above), and wherein the second number of intermediary knit courses is in a range of about 12 knit courses to about 18 knit courses (examiner notes because of the term “about” the second number of intermediary knit courses, Is shown being “about” 12 knit courses in annotated Fig. 13 above).  


Regarding claim 7, Diaz discloses each held stitch of the first plurality of held stitches (see annotated Fig. 13 above) includes stitch legs (see annotated Fig. 17 above) interlooped with a stitch in the first knit course (see annotated Fig. 17 above) and a stitch head (see annotated Fig. 17 above) interlooped with a stitch in the separate second knit course (see annotated Fig. 17 above), and wherein each held stitch in the first plurality of held stitches is separated from another held stitch in the first plurality of held stitches by one or more wales (examiner notes 3 wales is between held stitches, as shown in Fig. 13).   

Regarding claim 9, Diaz discloses a knitted component having a knit back side (see annotated Fig. 16 above) and a knit front side (see annotated Fig. 16 above) opposite the knit back side, the knitted component comprising: 
a first zone (see annotated Fig. 13 above) having a first corrugated structure (Par. 0028 and 0032, examiner notes “nodes” form “corrugated structures” since peaks and valleys are shown in Fig. 15-16) extending from the knit back side defining a first thickness (57, Fig. 16) measured from the knit front side to a first peak of a first ridge (see annotated Fig. 16 above) formed by the first corrugated structure extending from the knit back side, the first corrugated structure comprising: 
a first knit course (see annotated Fig. 13 above); 
a separate second knit course (see annotated Fig. 13 above) coupled to the first knit course via a first set of held stitches (Par. 0056, examiner notes the annotated held stitches are the same as elements 126 and 128); and 
a first number of intermediary knit courses between the first knit course and the separate second knit course (examiner notes as shown in Fig. 13), wherein the first set of held stitches (see annotated Fig. 13 above, examiner notes the annotated held stitches are the same as elements 126 and 128) are held between the first knit course and the separate second knit course (see annotated Fig. 13 above), and wherein a first tension of the first set of held stitches pulls the first knit course toward the separate second knit course (“held stitches pulls…course” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
a second zone (see annotated Fig. 13 above) having a second corrugated structure (Par. 0028 and 0032, examiner notes “nodes” form “corrugated structures” since peaks and valleys are shown in Fig. 15-16) also extending from the knit back side defining a second thickness (57) measured from the knit front side to a second peak of a second ridge (Par. 0028, see annotated Fig. 16 above) formed by the second corrugated structure extending from the knit back side, the second corrugated structure comprising: 
a third knit course (see annotated Fig. 13 above); 
a separate fourth knit course (see annotated Fig. 13 above) coupled to the third knit course via a second set of held stitches (Par. 0056, examiner notes the annotated held stitches are the same as elements 126 and 128); and 
a second number of intermediary knit courses between the third knit course and the separate fourth knit course (examiner notes as shown in Fig. 13), wherein the second set of held stitches (57) are held between the third knit course and the separate fourth knit course (see annotated Fig. 13 above), and wherein a second tension of the second set of held stitches pulls the third knit course toward the separate fourth knit course (“held stitches pulls…course” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), 
a groove-forming band of knit courses (see annotated Fig. 13 above) comprising two or more consecutively interloped knit courses connecting the separate second knit course of the first corrugated structure to the third knit course of the second corrugated structure (as shown in annotated Fig. 13 above),  
wherein the first number of intermediary knit courses of the first corrugated structure includes more knit courses than the second number of intermediary knit courses of the second corrugated structure (examiner notes the “intermediary knit courses” in the “first zone” are shown having one more course than the “intermediary knit courses” in the “second zone” in annotated Fig. 13 above) , and  
wherein the first thickness of the first zone is greater than the second thickness of the second zone (examiner notes the first and second thickness are different from each other because more wales are included within the annotated first zone, since applicant has not defined limits to each zone), and wherein based at least in part on the first thickness being greater than the second thickness, a first thermal resistance of the first zone is greater than a second thermal resistance of the second zone (one of ordinary skill in the art would recognize the thermal resistances would be different because more wales are shown within the annotated first zone).  
 
Regarding claim 10, Diaz discloses the first corrugated structure and the second corrugated structure are formed with a single jersey knit structure (Par. 0030, examiner notes as shown in Fig. 17).  

Regarding claim 11, Diaz discloses the first number of intermediary knit courses and the second number of intermediary knit courses are both in a range of about 5 knit courses to about 25 knit courses (examiner notes Fig. 13 shows 11 courses for the “intermediary knit courses” in the “second zone” and 12 courses in the “intermediary knit courses” in the “first zone”).  

Regarding claim 12, Diaz discloses the first number of intermediary knit courses differs from the second number of intermediary knit courses by three or less knit courses (examiner notes annotated Fig. 13 above shows the “first number of intermediary knit courses” is greater than the “second number of intermediary knit courses” by 1).  

Regarding claim 13, Diaz discloses the first number of intermediary knit courses is in a range of about 13 knit courses to about 19 knit courses (examiner notes because of the term “about” the first number of intermediary knit courses, Is shown being “about” 13 knit course in annotated Fig. 13 above), and wherein the second number of intermediary knit courses is in a range of about 12 knit courses to about 18 knit courses (examiner notes because of the term “about” the second number of intermediary knit courses, Is shown being “about” 12 knit courses in annotated Fig. 13 above).  

Regarding claim 14, Diaz discloses each held stitch of the first set of held stitches (see annotated Fig. 13 above) includes stitch legs (see annotated Fig. 17 above) interlooped with a stitch in the first knit course (see annotated Fig. 17 above) and a stitch head (see annotated Fig. 17 above) interlooped with a stitch in the separate second knit course (see annotated Fig. 17 above).

Regarding claim 15, Diaz discloses each held stitch of the second set of held stitches includes stitch legs interlooped with a stitch in the third knit course and a stitch head interlooped with a stitch in the separate fourth knit course (examiner notes annotated Fig. 17 above also represents the second set of held stitches, for example purposes since the zoomed knitted structure is clearly shown. The labeled “1st course” would be the same as “3rd course” and “2nd course” would be the “4th course”, thus meeting the Applicants limitation)

Regarding claim 17, Diaz discloses a knitted component having a knit back side (see annotated Fig. 16 above) and a knit front side (see annotated Fig. 16 above) opposite the knit back side, the knitted component comprising:
a first zone (see annotated Fig. 13 above) having a first thermal resistance (Par. 0033, examiner notes one of ordinary skill in the art would recognize nylon, polyester, and Spandex are all “thermal resistant” to a degree) and a first corrugated structure (Par. 0028 and 0032, examiner notes “nodes” form “corrugated structures” since peaks and valleys are shown in Fig. 15-16) extending from the knit back side of the knitted component in a course direction defining a first thickness of the first zone (57) measured from the knit front side to a first peak of a first ridge formed by the first corrugated structure extending from the knit back side (see annotated Fig. 16 above), the first corrugated structure comprising: 
a first knit course (see annotated Fig. 13 above); and 
a separate second knit course (see annotated Fig. 13 above) coupled to the first knit course via a first tension created by a first held stitch and a second held stitch (see annotated Fig. 13 above);  
a second zone (see annotated Fig. 13 above) having a second thermal resistance (Par. 0033, examiner notes one of ordinary skill in the art would recognize nylon, polyester, and Spandex are all “thermal resistant” to a degree) and a second corrugated structure (Par. 0028 and 0032, examiner notes “nodes” form “corrugated structures” since peaks and valleys are shown in Fig. 15-16) also extending from the knit back side in the course direction defining a second thickness of the second zone (57) measured from the knit front side to a second peak of a second ridge formed by the second corrugated structure extending from  the knit back side, wherein the first corrugated structure is adjacent and connected to the second corrugated structure via a first groove-forming band (see annotated Fig. 13 above) comprising a first number of consecutively interloped knit courses, the second corrugated structure comprising: 
a third knit course (see annotated Fig. 13 above); and 
a separate fourth knit course (see annotated Fig. 13 above) coupled to the third knit course via a second tension created by a third held stitch and a fourth held stitch (126 and 128);  
a first cavity (see annotated Fig. 17 below) located on the knit front side and between the first held stitch and the second held stitch of the first corrugated structure (examiner notes held stitch sequence is shown as 232 and 234); and 
a second cavity (see annotated Fig. 17 below) also located on the knit front side and between the third held stitch and the fourth held stitch of the second corrugated structure (examiner notes held stitch sequence is shown as 232 and 234),  
wherein the first thickness of the first zone is different from the second thickness of the second zone (examiner notes the first and second thickness are different from each other because more wales are included within the annotated first zone, since applicant has not defined limits to each zone), wherein based at least in part on the first thickness being different than the second thickness, the first thermal resistance of the first zone is different from the second thermal resistance of the second zone (one of ordinary skill in the art would recognize the thermal resistances would be different because more wales are shown within the annotated first zone), and wherein the first cavity includes a first number of wales, and wherein the second cavity includes a second number of wales (examiner notes the first cavity is shown with “1 wale” while the second cavity is shown with “2 wales”).  


    PNG
    media_image4.png
    204
    636
    media_image4.png
    Greyscale


Fig. 17-Examiner Annotated


    PNG
    media_image5.png
    232
    637
    media_image5.png
    Greyscale


Fig. 17-Examiner Annotated

Regarding claim 18, Diaz discloses the first corrugated structure and the second corrugated structure are formed with a single jersey knit structure (Par. 0030, examiner notes as shown in Fig. 17).  

Regarding claim 21, Diaz discloses the first corrugated structure comprises a first number of intermediary knit courses (see annotated Fig. 13 above) between the first knit course (see annotated Fig. 13 above) and the separate second knit course (see annotated Fig. 13 above), and wherein the second corrugated structure comprises a second number of intermediary knit courses between the third knit course (see annotated Fig. 13 above) and the separate fourth course (see annotated Fig. 13 above).   

Regarding claim 22, Diaz discloses the first number of wales is greater than the second number of wales (see annotated Fig. 17 above, Par. 0056, examiner notes the number of wales for missed stitches can vary).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Meir (US PG Pub. 2015/0289579).
Regarding claim 5, Diaz discloses the first number of intermediary knit courses is greater than the second number of intermediary knit courses (examiner notes as shown in annotated Fig. 13 above), wherein the first number of intermediary knit courses differs from the second number of intermediary knit courses by three or less knit courses (examiner notes a difference of 1 course is shown in annotated Fig. 13 above).  
	Diaz does not disclose the first corrugated structure extends from the knit back side to a greater extent than the second corrugated structure
However, Meir teaches yet another knitted component, wherein Meir teaches a first corrugated structure (see annotated Fig. 18 below) extends from the knit back side to a greater extent than a second corrugated structure (see annotated Fig. 18 below, Par. 0108, Par. 0110 and Par. 0111, examiner notes the “wave features” are “corrugated structures” since they comprise “grooves and ridges”, and the “corrugated structures” are shown extending in different heights due to compression and how they are knitted).

    PNG
    media_image6.png
    347
    584
    media_image6.png
    Greyscale

Fig. 18-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first corrugated structure as disclosed by Diaz, by making it extend from the knit back side to a greater extent than the second corrugated structure as taught by Meir, in order to distribute compressive loads for greater comfort (Par. 0110, lines: 11-3 of Meir).


Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz.

Regarding claim 8, Diaz discloses the invention substantially as claimed above. 
	Diaz does not explicitly disclose a thermal resistance of at least about 40 Rct when tested pursuant to ISO 11092-2014.
	However, Diaz does discloses the Applicants structure, as claimed, and structural features in accordance with common textiles, as described in ISO 11092-2014. 	
	Therefore, the resultant product would obviously provide the same test results because it satisfies the ISO 11092-2014 limitation the applicant has posed as evident by the applicants own specification on Page 10. 

Regarding claim 16, Diaz discloses the invention substantially as claimed above. 
	Diaz does not explicitly disclose a thermal resistance of at least about 40 Rct when tested pursuant to ISO 11092-2014.
	However, Diaz does discloses the Applicants structure, as claimed, and structural features in accordance with common textiles, as described in ISO 11092-2014. 	
	Therefore, the resultant product would obviously provide the same test results because it satisfies the ISO 11092-2014 limitation the applicant has posed as evident by the applicants own specification on Page 10. 

Regarding claim 20, Diaz discloses the invention substantially as claimed above. 
	Diaz does not explicitly disclose a thermal resistance of at least about 40 Rct when tested pursuant to ISO 11092-2014.
	However, Diaz does discloses the Applicants structure, as claimed, and structural features in accordance with common textiles, as described in ISO 11092-2014. 	
	Therefore, the resultant product would obviously provide the same test results because it satisfies the ISO 11092-2014 limitation the applicant has posed as evident by the applicants own specification on Page 10. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        


/DANNY WORRELL/Primary Examiner, Art Unit 3732